t c no united_states tax_court ryan david funk petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’ sec_2001 federal_income_tax and an addition_to_tax under sec_6651 i r c p filed a petition with the court in which he asserted nothing but frivolous and groundless arguments r moved to dismiss for failure to state a claim upon which relief can be granted in response to the court’s order directing p to file a proper amended petition p filed an amended petition repeating the frivolous arguments contained in the petition at the hearing on r’s motion r asserted that he did not bear a burden of production with regard to the addition_to_tax determined in the notice_of_deficiency r filed a supplement to his motion in which he argued that the burden of production imposed upon r under sec_7491 i r c with regard to additions to tax is not applicable when the pleadings fail to state a claim for relief held because the petition and amended petition fail to state a justiciable claim for relief r is not obliged to produce evidence in support of the addition_to_tax determined by r in the notice_of_deficiency held further r’s motion to dismiss will be granted and this case will be dismissed and decision entered in r’s favor ryan david funk pro_se david a abernathy peter k reilly and jeremy l mcpherson for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted as explained in detail below we shall grant respondent’s motion 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in hi sec_2001 federal_income_tax and an addition_to_tax of dollar_figure2 for failure_to_file a tax_return under sec_6651 respondent determined that petitioner failed to report wages interest and dividend income petitioner filed with the court a petition for redetermination contesting the above-referenced notice_of_deficiency in the 74-page petition petitioner asserted that he is a non-taxpayer the internal_revenue_service lacks jurisdiction over him and the internal_revenue_code does not include a provision that makes him liable for federal income taxes the petition does not contain specific allegations challenging respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 petitioner 2respondent conceded that the dollar_figure amount listed as due under sec_6651 on the cover page of the notice_of_deficiency was overstated inasmuch as it erroneously included an addition_to_tax of dollar_figure under sec_6651 respondent conceded that petitioner is not liable for an addition_to_tax under sec_6651 for the taxable_year sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on such return for each month or fraction thereof during which such failure continues up to a maximum addition of percent for returns more than months delinquent resided in rocklin california at the time the petition was filed respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted the court subsequently ordered petitioner to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and the addition_to_tax in dispute and separate statements of every fact upon which the assignments of error are based in response to the court’s order petitioner filed an amended petition an objection to respondent’s motion and a motion to dismiss for lack of subject matter jurisdiction in each of the above-referenced documents petitioner continued to assert the frivolous arguments set forth in the petition respondent’s motion to dismiss was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent’s motion to dismiss no appearance was entered by or on behalf of petitioner at the hearing however petitioner filed with the court a written_statement pursuant to rule c 4we summarily denied petitioner’s motion to dismiss by order dated date during the hearing counsel for respondent failed to offer any evidence in support of respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 counsel for respondent asserted that it was respondent’s position that he was not obligated to submit evidence in support of the addition_to_tax following the hearing the court directed respondent to file a memorandum addressing the question whether respondent bears the burden of production under sec_7491 with regard to the addition_to_tax under sec_6651 respondent subsequently filed a supplement to his motion to dismiss in which he argued that insofar as petitioner failed to state a claim upon which relief may be granted with respect to any issue specifically including the addition_to_tax under sec_6651 respondent is not obliged to produce evidence in support of that determination discussion rule b requires that a petition filed in this court shall contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax or penalties in dispute rule b further requires that the petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error 78_tc_646 any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 further the failure of a party to plead or otherwise proceed as provided in the court’s rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court rule a ward v commissioner tcmemo_2002_147 generally speaking because the taxpayer bears the burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed to be correct see rule a 503_us_79 290_us_111 cf sec_7491 on the other hand sec_7491 provides that the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount specifically sec_7491 which was enacted by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 provides as follows sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 there is no dispute that the examination in the present case commenced after date we agree with respondent that the petition and amended petition fail to state a claim upon which relief can be granted although it is evident that petitioner disagrees with respondent’s determinations the petition and amended petition lack either a clear and concise statement of the errors allegedly committed by respondent in the determination of the deficiency and addition_to_tax or a statement of the facts on which petitioner bases his assignments of error the petition and amended petition contain nothing more than frivolous rhetoric and legalistic gibberish as demonstrated by the summary of the petition provided above 5in an unreported income case such as the present case a taxpayer can reasonably be expected to state facts tending to show that the taxpayer was unemployed earned a lower amount of income or otherwise did not receive the payments reported to respondent by third-party payors see 117_f3d_785 5th cir white v commissioner tcmemo_1997_459 further where the commissioner has determined an addition_to_tax under sec_6651 failure_to_file a taxpayer can reasonably be expected to state facts tending to show that the taxpayer’s failure_to_file a tax_return was reasonable or statutorily excused we see no need to catalog petitioner’s arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir the question that remains is whether respondent nevertheless must offer evidence in support of the addition_to_tax under sec_6651 respondent cites our holding in 118_tc_358 in support of his position that he is not obliged to offer such evidence in this case in swain v commissioner supra the taxpayer filed a petition contesting a notice_of_deficiency in which the commissioner determined that the taxpayer was liable for income_tax deficiencies and accuracy-related_penalties under sec_6662 for the years in issue in response to the petition the commissioner filed and we granted a motion to strike the vast majority of the allegations in the petition on the ground that such allegations were frivolous and groundless the only allegation remaining in the petition related to the taxpayer’s argument that the period of limitations on assessment had expired the commissioner filed a motion for summary_judgment asserting the undisputed facts showed that the notice_of_deficiency was mailed to the taxpayer within the 3-year period of limitations and no additional assignments of error remained with regard to the deficiencies and accuracy-related_penalties we granted the commissioner’s motion for summary_judgment in granting the commissioner’s motion we held that the commissioner was relieved of the obligation imposed under sec_7491 to produce evidence in support of the accuracy-related_penalties determined in the notice_of_deficiency because the taxpayer was deemed to have conceded the penalties id pincite in so holding we looked to rule b and the requirement that the taxpayer must assign error to each and every determination in a notice_of_deficiency including issues with respect to which the commissioner bears the burden_of_proof id consistent with our order striking all frivolous allegations from the petition we concluded that the taxpayer had failed to challenge and was deemed to have conceded the penalties and therefore the commissioner was not obliged under sec_7491 to produce evidence that the penalties were appropriate id pincite extending and applying the rationale of swain v commissioner supra to the circumstances presented in the present case we agree with respondent that he has no obligation under sec_7491 to offer evidence in support of the addition_to_tax under sec_6651 as we see it in the absence of a justiciable claim with respect to the addition_to_tax under sec_6651 petitioner is deemed to have conceded that item see rule b swain v commissioner supra pincite jarvis v commissioner t c pincite n stated differently where a petition fails to state a claim in respect of penalties additions to tax and or additional_amounts the commissioner incurs no obligation to produce evidence in support of such determinations pursuant to sec_7491 see eg 117_f3d_785 5th cir the commissioner has no obligation to investigate or produce evidence with respect to a third-party payment report that is not disputed by the taxpayer consistent with the foregoing we shall grant respondent’s motion to dismiss as supplemented in that we shall enter a decision in this case sustaining respondent’s determinations as set forth in the notice_of_deficiency issued to petitioner see rule sec_34 sec_123 747_f2d_478 8th cir we turn now to sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless although we shall not impose a penalty upon petitioner pursuant to sec_6673 we nevertheless take this opportunity to admonish petitioner that the court will consider imposing such a penalty should he return to the court and advance similar arguments in the future to reflect the foregoing an order of dismissal and decision will be entered
